875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy DEVOUX, Defendant-Appellant.
No. 89-7531.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1989.Decided May 3, 1989.

Jimmy Devoux, appellant pro se.
N. George Metcalf, Office of the United States Attorney, for appellee.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jimmy Devoux appeals from the district court's order denying his Fed.R.Crim.P. 35(b) motion for reduction of sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Devoux, C/A No. 87-67-R (E.D.Va. Jan. 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.